NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4935-16T1

KEVIN SABATINI,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
_______________________

                    Submitted November 29, 2018 – Decided May 28, 2019

                    Before Judges O'Connor and DeAlmeida.

                    On appeal from the New Jersey State Parole Board.

                    Kevin Sabatini, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Christopher C. Josephson, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Appellant Kevin Sabatini appeals from the May 31, 2017 final agency

decision of the New Jersey State Parole Board (Board) denying him parole and

imposing a ninety-six-month future eligibility term (FET). We vacate the final

decision and remand this matter to the Board for reconsideration of Sabatini's

request for parole.

      Sabatini is serving a life sentence with a mandatory-minimum term of

twenty-five years for murder and related offenses to which he pleaded guilty in

1981. He became eligible for parole for the first time on October 16, 2015.

Sabatini received an initial parole hearing on July 22, 2015, after which the

hearing officer referred the matter to a Board panel for a further hearing.

      On April 18, 2016, a two-member Board panel denied parole and referred

the matter to a three-member Board panel to establish an FET outside of

administrative guidelines.   See N.J.A.C. 10A:71-3.21(d). The two-member

panel amended its decision on June 30, 2016. On September 21, 2016, a three-

member Board panel imposed a ninety-six-month FET. Sabatini appealed both

panel decisions to the full Board. On May 31, 2017, the Board issued a written

decision affirming both panel decisions.

      This appeal followed. Appellant raised for the first time in his reply brief

the argument that Samuel J. Plumeri, Jr., a member of the Board who


                                                                          A-4935-16T1
                                        2
participated in reaching the May 31, 2017 decision, was an "arresting and

investigating" detective for the crimes for which appellant was incarcerated.

Appellant argued that Plumeri's participation in the Board's decision violated

the Board's Code of Professional Conduct.        It appears that appellant was

unaware of Plumeri's participation in the Board's decision until the Board filed

its merits brief and appendix, which included a voting sheet indicating Plumeri's

vote in favor of the Board's final agency decision.

      We ordered supplemental briefing, which revealed that Plumeri had been

involved in the investigation of appellant's crimes some thirty-six years prior to

the Board's hearing.      Plumeri certified that he had no recollection of

investigating appellant and that none of the police investigatory documents in

the Board's possession at the time of the hearing regarding appellant's crimes

contained Plumeri's name. Plumeri certified that had he recalled having been

involved in the investigation of appellant's crimes, he would have recused

himself from consideration of appellant's request for parole.

      The Board acknowledges that its Code of Professional Conduct and its

Recusal Policy dictate that Plumeri should have been recused from participating

in consideration of appellant's request for parole. The Board requests that the

matter be remanded for a new parole hearing by the full Board without Plumeri's


                                                                          A-4935-16T1
                                        3
participation.   Appellant has not objected to this request.         Under the

circumstances, a new hearing before the full Board without Plumeri's

participation is warranted.

      The final decision is vacated and the matter remanded to the Board for

further proceedings consistent with this opinion. We do not retain jurisdiction.




                                                                        A-4935-16T1
                                       4